DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach an optical encoding device as claimed, comprising: a code disc comprising a plurality of K gratings arranged in a row, wherein K is higher than and equal to 3, and each of the plurality of gratings is a light-transmitting region or a non-light-transmitting region, the plurality of gratings comprises light-transmitting regions and non-light-transmitting regions alternately arranged, and the plurality of gratings have the same sizes, and the code disc comprises a first side and a second side opposite to each other; an optical signal generator disposed on the first side, and configured to emit an optical signal toward the plurality of gratings; more specifically in combination with K+1 optical sensors disposed on the second side, and corresponding in position to the plurality of gratings, respectively, wherein the K+1 optical sensors have the same sizes, and a total width of the K+1 optical sensors is equal to a total width of the K gratings, the total width of the K gratings is equal to W, the K+1 optical sensors receive the optical signal through the light-transmitting regions of the code disc, and each of the K+1 optical sensors converts the optical signal into a voltage signal and outputs the voltage signal, wherein the voltage signal is proportional to intensity of the received optical signal corresponding thereto; and an encoding circuit electrically connected to the K+1 optical sensors, and configured to receive the voltage signals outputted from the K+1 optical sensors and normalize the received voltage signals to generate K+1 voltage values, wherein during a period in which the code disc rotates by a distance of 2W/K, the encoding circuit compares the voltage values with a preset value, and when K is odd, the preset value is 0.5, and when K is even, the preset value is 0.55, and when the voltage value is higher than the preset value, the encoding circuit converts the voltage values to a first digital value, and when the voltage value is lower than or equal to the preset value, the encoding circuit converts the voltage value into a second digital value different from the first digital value, and the encoding circuit generates at least two binary codes according to the first digital values and the second digital values corresponding to the K+1 voltage values, respectively.
Claims 2-10 are allowed because of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.